DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 3, 7-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepretre US 10,655,501 in view of Arilla et al. US 2011/0236203.
Regarding claim 1, Lepretre discloses a flange 36 comprising a flange body (Annotated Figure I) annularly disposed about a longitudinal axis (axis at center of curvature), the flange body comprising a first radial portion (Annotated figure I), a second radial portion (Annotated Figure I), a first radial side (Annotated figure I) and a second radial side (Annotated Figure I), the flange body extending radially between the first radial side and the second radial side (Annotated Figure I), and the flange body defining a first fastener hole (Annotated figure I) and a circumferentially adjacent second fastener hole (Annotated figure I) formed through the flange body, wherein a circumferential centerline (Annotated figure I) extends circumferentially about the longitudinal axis, the circumferential centerline bisects the first fastener hole dividing the first fastener hole into two equal first fastener hole portions (Annotated figure I), the circumferential centerline bisects the second fastener hole dividing the second fastener hole into two equal second fastener hole portions (annotated figure I), and the circumferential centerline forms a boundary between the first radial portion and the second radial portion (annotated figure I); a first shielding zone (Annotated figure I), at least a portion of the first shielding zone located between the first and second fastener holes (Annotated Figure I); and a first shielding feature (hole for 82 to pass through) disposed in the first shielding zone, the first shielding feature comprising a through-hole extending axially through the flange body (hole for 82 to pass through), and the through-hole disposed completely within the first radial portion (annotated figure I). 

    PNG
    media_image1.png
    632
    822
    media_image1.png
    Greyscale

	Lepretre does not disclose a first bolt mated with and projecting through the first fastener hole. As the Applicant notes Lepretre teaches a plurality of pegs see for example 50’. 
	Arilla teaches that gas turbine casing components may be fastened to each other using any fastener means such as a bolt or a peg 72. See para. [0077]. Arilla shows that a casing may be attached to a positioning member 10 via bolts or pegs. Arilla also shows that the casing flanges are mounted together via an unlabeled bolt. 
	An ordinary skilled worker would have found it obvious to substitute the pegs of Lepretre with a plurality of bolts as taught by Arilla as part of a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B). Here, the prior art apparatus of Lepretre differs from the claimed invention only in that the 
	Regarding claim 3, Lepretre in view of Arilla, a first radial centerline (annotated figure II) and a second radial centerline (annotated figure II), the first and second radial centerlines bisecting the first and second fastener holes, wherein the first shielding zone is bounded by the first radial side and the first and second radial centerlines, and the first and second fastener holes (annotated figure II). 

    PNG
    media_image2.png
    632
    822
    media_image2.png
    Greyscale

Regarding Claim 7: Lepretre, in view of Arilla discloses the assembly as discussed regarding claim 1. Lepretre further discloses a second shielding zone (zone circumferentially adjacent the first shielding zone. Lepretre teaches a circumferentially repeating pattern and thus a second shielding zone with all the features of the first shielding zone) , at least a portion of the second shielding zone located between a third fastener hole and a fourth fastener hole (circumferential repeats of the first and second fastener holes);
the third fastener hole circumferentially adjacent the fourth fastener hole (circumferential repeats of the first and second fastener holes); and
the third fastener hole and the fourth fastener hole formed by and extending through the flange body (circumferential repeats of the first and second fastener holes).
Regarding Claim 8: Lepretre in view of Arilla discloses the assembly as discussed regarding claim 7. Lepretre further discloses a second shielding feature (circumferential repeat of the first shielding feature), different than the first shielding feature (it is not the first shielding feature), and disposed in the second shielding zone (the second shielding feature is disposed in the second shielding zone, just as the first shielding feature is disposed in the first shielding zone).
Regarding Claim 11: Lepretre, in view of Arilla, discloses the assembly of claim 1, and further discloses wherein the first shielding feature is configured to reduce a stress of the flange body proximate one of a radially innermost portion of each of the first and second fastener holes; and a radially outermost portion of each of the first and second fastener holes. (the italicized is intended use and 
Regarding Claim 12: Lepretre, in view of Arilla discloses the assembly of claim 11, and further discloses wherein the stress is induced by at least one of a pressure differential and a thermal gradient across the flange body. (the italicized is intended use and does not provide any structural difference to the apparatus to define over the prior art. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP 2112 II. It would be possible to induce stress on the apparatus of the prior art by pressure differential and a thermal gradient).
Regarding Claim 13: Lepretre, in view of Arilla discloses the assembly of Claim 12 and further discloses wherein the thermal gradient extends radially from an inner radial side of the flange body to an outer radial side of the flange body. (the italicized is intended use and does not provide any structural difference to the apparatus to define over the prior art. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lepretre in view of Arilla as applied to claim 1 above, and further in view of Glasspoole et al. (US 8,353,670).
Regarding Claim 4: Lepretre, in view of Arilla discloses the assembly of claim 1, Lepretre does not disclose wherein the flange body comprises a scallop disposed in the second radial portion radially adjacent the first shielding zone.
Glasspoole teaches scallops disposed on a flange (See Figure 2).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include scallops on the second radial portion of Lepretre, in view of Arilla to reduce weight and hoop stress (Glasspoole Col 3 Lines 5-12). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 18-21, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porte et al. US 2013/0032669.
	Regarding claim 1, referring to figs. 5, 10, Porte discloses an assembly for a gas turbine engine, see fig. 1 for example, the assembly is for a casing intake of a GT engine, comprising a flange body, see fig. 5, element 50 annularly disposed about a longitudinal axis, the longitudinal axis is that of the engine centerline, the flange body comprising a first radial portion, see annotated fig. 5, a second radial portion, id., a first radial side and a second radial side, id. the portions are structural area of the flange and the sides are the relative ends of the flanges, the flange body extending radially between the first radial side and the second radial side, the first and second portions extend between the first and second sides and form the flange body, and the flange body defining a first fastener hole 54 and a circumferentially adjacent second fastener hole 54 formed through the flange body, as seen in fig. 9, a plurality of fastener holes 54 are formed along a circumferential arc and are identically spaced in a repeating fashion, wherein a circumferential centerline, see fig. 10, the line labeled N, extends circumferentially about the longitudinal axis, the circumferential centerline bisects the first fastener hole dividing the first fastener hole into two equal first fastener hole id. the line N bisects the exemplary hole 54, the circumferential centerline bisects the second fastener hole dividing the second fastener hole into two equal second fastener hole portions, id. the line bisects all the holes, and the circumferential centerline forms a boundary between the first radial portion and the second radial portion, the centerline N is interpreted as the boundary between the two portions, a first shielding zone, referring to annotated fig. 9, the flange may be broken up into portions, either symmetrical or non-symmetrical, a non-symmetrical division is shown in the annotated figure below, at least a portion of the first shielding zone located between the first and second fastener holes, the portion of the first shielding zone is located between the first fastener hole 54 adjacent the left most line and the second fastener hole, located on the middle line; a first shielding feature 72’ disposed in the first shielding zone, referring to fig. 10, the first shielding feature is located above and partially around each hole, and is clearly above the line N, the first shielding feature comprising a through-hole 72’ extending axially through the flange body, and the through hole disposed completely within the first radial portion, referring to fig. 10, the hole 72’ is entirely above the line N; and a first bolt mated with and projecting through the first fastener hole, referring to para. [0030] the holes are bolt holes.   


    PNG
    media_image3.png
    355
    665
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    399
    598
    media_image4.png
    Greyscale

Regarding claim 27, Porte discloses a first case 70; a first flange 50 comprising the flange body and projecting radially out from the first case in a first radial direction, radially outward from the casing; a second case 66 and a second flange 46 projecting the flanges project in the same direction, the first bolt attaching the first flange to the second flange, see fig. 5.

    PNG
    media_image5.png
    355
    665
    media_image5.png
    Greyscale

	Regarding claim 18, Porte discloses a first case 70, a first flange 50 comprising a flange body annularly disposed about a longitudinal centerline of a gas turbine engine, see fig. 1, the engine intake casing, and comprising a first radial side and a second radial side, see annotated fig. 5II above, the flange body extending radially from the first radial side to the second radial side, and the flange body defining a first fastener hole and a circumferentially adjacent second fastener hole 54 formed through the flange body, wherein the flange body is connected to the first case at the first radial side and the first flange projects radially out from the first case in a first radial direction, the first side is the radially inner side and is connected to the casing 70, a circumferential centerline N extends circumferentially about the longitudinal centerline, the circumferential centerline bisects the first fastener hole dividing the first fastener hole into two equal first fastener hole parts, the circumferential centerline bisects the second see annotated fig. 9 above, at least a portion of the first shielding zone located between the first and second fastener holes, see claim 1 above, a first shielding feature, see element 72, fig. 10, disposed in the first shielding zone, the first shielding feature located radially between and displaced radially away from the circumferential centerline and the first radial side, and a second case 66, and a second flange 46 connected to the second case, the second flange projecting radially out from the second case in the first radial direction, and the second flange mechanically attached to the first flange via the bolts. 
	Regarding claim 19, Porte discloses the flange body comprises a first radial portion and a second radial portion radially adjacent the first radial portion, the circumferential centerline forms a boundary line between the first radial portion and second radial portion, see the explanation in claim 1 above, the first shielding zone may be drawn tithing the first radial portion exclusively. Additionally the Examiner notes that the claim scope does not require that the first zone be exclusively within the first radial portion and may partially or completely overlap the second radial portion. 
	Regarding claim 20, Porte discloses a structure intended for use in an air take, however the structure is made of a composite material and is suitable for use in a combustor section or a turbine section of the gas turbine engine. 
	Regarding claim 21, Porte discloses the first shielding feature comprises an aperture that extends axially through the flange body. See element 72, para. [0038]. 
	Regarding claim 26, Porte discloses a first bolt projecting through the first fastener hole and mechanically attaching the first flange with the second flange; and a . 
	 
Allowable Subject Matter
Claims 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Full faith and credit is given to the previous Examiner. Upon review of the prior art of record, no prior art of record appears to show a first shielding feature disposed in the first shielding zone, comprising an aperture with a circular cross sectional geometry and a center point of the aperture radially displaced from the circumferential centerline in the apparatus as claimed having the first and second cases and flanges as claimed. Porte shows all features however the aperture is a u or v shaped hole. The hole of Porte is designed to provide certain bending characteristics and thus the replacement of the hole with a circular aperture would not appear to replicate the desired bending characteristics. No other prior art appears to disclose all the claimed features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Applicant argues that the prior art Lepretre does not disclose a bolt and that no prior art of record indicates that the bolt in lieu of a peg is obvious. The Examiner has cited prior art indicating that a bolt and a peg are obvious variants of each other and the Examiner asserts that the mere replacement of a bolt and a peg amounts to an obvious substitution of one known fastener for another.
	The Examiner acknowledges that Lepretre does not disclose the second casing as claimed. Rather the two casing have flanges that extend in opposite directions. However, Porte does disclose such a structure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741